In a proceeding pursuant to article 78 of the Civil Practice Act, the Mayor and the Board of Trustees of the Tillage of Irvington appeal from an order directing them to execute and deliver a deed to a portion of certain garage property. Order modified by directing that the deed to he executed and delivered be only with respect to the portion of the garage property, and not the gore of vacant land, now included in the description. As so modified, order unanimously affirmed, with $10 eosts and disbursements to respondents. In this proceeding the only property to which respondents are entitled is that described in the resolution of January 10, 1941. Whether respondents may establish their right to the gore of vacant land in another action is not presently before us. In all other respects, we agree with the opinion of the Special Term.
Present—Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ.